ELECTROCHEMICAL CELL AND ELECTROLYTE FOR SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Response to Amendment
In response to communication filed on 1/13/2021:
Claims 1, 5, 8, 16, and 21 have been amended; claim 17 has been cancelled.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the Applicant has newly amended the claim with the limitation that the electrolyte does not include any cyclic carbonate solvent. 
There is no disclosure in the specifications for this limitation. There is no teaching in the specifications where the electrolyte cannot include cyclic carbonates because the specifications still include the addition of cyclic carbonates (i.e.-ethylene carbonate, propylene carbonate, etc.) for a second solvent option.  In order to comply with the written description requirement, the Applicant should limit the preferred solvent options for the first and second solvents instead of simply excluding a type of solvent (in this case cyclic carbonate solvents).
Claims 2-16 and 18-21 are also rejected due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2008-218387) as applied to claim 1 above, and further in view of Chang et al. (US 2016/0344063).
Regarding claim 22, Ko et al. disclose an electrolyte comprising: one or more first solvents, wherein each of the one or more first solvents is selected from the group consisting of a low-(Abstract and paragraph 0014 disclose mixing an electrolyte salt such as lithium bis(trifluoromethanesulfonyl)imide  with a fluorinated ether “A”. According to Applicant, an example of low-coordinating solvents can include one or more solvents selected from the group consisting of 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether (TFE-TFPE which is shown in paragraph 0028 for choice of a fluorinated either “A”).); one or more second solvents, wherein each of the one or more second solvents is a coordinating solvent (Abstract discloses the use of a non-fluorinated cyclic carbonate “B” and a non-fluorinated ether “C” such as DME in paragraph 0046 and ethyl acetate in paragraph 0043. According to Applicant coordinating solvents include one or more of dimethoxyethane (DME).); wherein an amount by volume of the one or more first solvents in the electrolyte is less than or equal to an amount by volume of the one or more second solvents. (Paragraph 0048 discloses the fluorinated ether “A” to be in the range of 20-80 vol.% (First solvent). Paragraphs 0049 and 0050 disclose the non-fluorinated components, “B” and “C” to be in the range of 3-40% and 10-77% respectively (Second solvent). As such, component “A” and can be less than “B” and/or “C”. See example 19 as well.)
While Ko et al. teach the addition of a lithium salt to the electrolyte (Paragraph 0054), they do not teach lithium bis(fluorosulfonyl)imide (LiF2NO4S2)(LiFSI) salt in an amount of greather than 5 moles per liter of the one or more second solvents. 
Chang et al. teach the addition of lithium bis(fluorosulfonyl)imide (LiF2NO4S2)(LiFSI) salt (Paragraph 0065) in an amount of greater than 5 moles per liter of the one or more second solvents (Claim 6)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ko with Chang in order to improve lifetime characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729